DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The Double Patenting rejection of claims 1-20 is withdraw in view of the Terminal Disclaimer filed on 08/10/2022.  
Claim Rejections - 35 USC § 112
The rejection of Claims 2-3, 9-10, 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments and remarks.
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of a memory management method comprising: determining memory pages that need to be swapped out of a memory, wherein the memory pages comprise a memory page in a page frame, and wherein the page frame is in a least recently used (LRU) linked list; generating, for each memory page that needs to be swapped out, a work task reclaiming a corresponding memory page; allocating each work task to a dedicated worker thread in an optimal state for execution, wherein the dedicated worker thread is a worker thread dedicated to processing a work task, and wherein a work queue of the dedicated worker thread excludes a work task that needs to be processed; and determining a condition of the page frame is at least one of the following: the page frame is dirty and is to be written back; the page frame is to be swapped out; or the page frame is to be reclaimed based on an indication from an application and all mapping relationships between the page frame and processes are to be removed based on scan control structure information of the memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133